DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 03/18/2022. Claims 1-11 and 13-21 are pending with claim 12 cancelled.
Drawings
The drawings were received on 03/18/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed 03/18/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 5, 7 and 14 have been fully considered and are persuasive.  The rejections of claims 5, 7 and 14 have been withdrawn. 
Applicant’s arguments, see Remarks pages 11-13, filed 03/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-7, 10-11, 13-14, 16-17 and 21 in view of Ohkura have been fully considered and are persuasive.  The rejections of claims 1-7, 10-11, 13-14, 16-17 and 21 have been withdrawn. 
Applicant’s arguments, see Remarks pages 14-16, filed 03/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 8-10 and 12 in view of N’Guyen have been fully considered and are persuasive.  The rejections of claims 1, 8-10 and 12 have been withdrawn. 
Applicant’s arguments, see Remarks pages 16-18, filed 03/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 10 and 15 in view of Hosokawa have been fully considered and are persuasive.  The rejections of claims 1, 10 and 15 have been withdrawn. 
Applicant’s arguments, see Remarks pages 18-21, filed 03/18/2022, with respect to the 35 U.S.C. 103 rejections of claims 18-20 have been fully considered and are persuasive.  The rejections of claims 18-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A heat exchanging module comprising: a heat exchanger; a frame; and a bottle… a first attachment mean… a second attachment mean… and wherein the frame comprises at least a first side wall, a second side wall and an end wall in between the first side wall and the second side wall, the second attachment mean is connected to the first side wall of the frame by a first connection mean, and to the second side wall of the frame by a second connection mean, wherein the first side wall and the second side wall extend parallelly each other, wherein the first side wall of the frame extends on a first side of the heat exchanger, the second side wall of the frame extending on a second side of the heat exchanger opposed to the first side of the heat exchanger." The closest prior art of record (Ohkura et al.--WO 2007/141982; N’Guyen et al.--WO 2010/108907) discloses a heat exchanging module with many of the limitations claimed, but not including the frame, first connection mean and second connection mean in the arrangement as claimed. Although it is well known to provide a second attachment mean having a connection mean to attach the bottle to the heat exchanger (Hosokawa et al.—US 7,712,330), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the heat exchanging module including the combination of technical features in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763